Case 6:19-cv-00003-RSB-CLR Document 23 Filed 08/28/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

PAMELA SWAIN,

Plaintiff,
JUDGMENT IN A CIVIL CASE

v. CASE NUMBER: 9:19-cv-3

HARVEY WEINSTEIN, et al.,

Defendants

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED
that, in accordance with the Court's Order dated August 27, 2020, adopting the United States

Magistrate Judge's Report and Recommendation as the opinion of the Court, judgment is hereby

entered dismissing Plaintiff's complaint without prejudice. This case stands closed.

Sp

 

 

 

 

Approved by:

August 28, 2020 John E. Triplett, Acting Clerk

Date Clerk —
LA, Due ‘ee q\

 

(By) Deputy Clerk

GAS Rev 10/1/03
